295 S.W.3d 238 (2009)
In the Matter of the Care and Treatment of Kenneth GARRIS, a/k/a, Kenneth G. Garris, Jr., a/k/a. Kenneth G. Garris, a/k/a, Kenneth Garris, Jr., a/k/a, Kenneth Gene Garris, Jr., a/k/a, Kenny Garris, a/k/a, Ken Garris, Jr., Appellant.
No. ED 92063.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Emmett D. Queener, Columbia, MO, for Appellant.
*239 Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Kenneth G. Garris (hereinafter, "Garris") appeals from the trial court's judgment entered following a jury verdict finding him to be a sexually violent predator and committing him to the custody and care of the Department of Mental Health pursuant to Section 632.480 RSMo (2000). Garris raises two points on appeal. First, Garris claims there was insufficient evidence to support the jury's verdict in that the expert's testimony failed to clearly and convincingly establish the presence of a mental abnormality causing him serious difficulty in the ability to control his behavior. Second, Garris argues the trial court abused its discretion in failing to strike a juror from the venire panel.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).